DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 11/23/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-16, 19, 20, 23, 26, 27, 30, and 31 directed to inventions non-elected without traverse.  Accordingly, claims 14-16, 19, 20, 23, 26, 27, 30, and 31 have been cancelled.

Allowable Subject Matter
Claims 1-7, 9, 11-13, 32, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, Domercq et al (US 2013/0108832 A1) in view of Preparation of Anisotropic Silica Nanoparticles via Controlled Assembly of Presynthesized Spherical Seeds by Wang et al (2010), would have failed to suggest or otherwise render obvious to one of ordinary skill in the art at the time of invention the totality of structure and composition of the coating adhered to a substrate surface of claim 1. While Domercq as modified by Wang might have suggests a coating comprising a layer of anisotropic chain-like three-dimensionally aggregated silica nanoparticles; nothing in Domercq as modified by Wang might would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the coating adhered to a substrate surface with the specificity of claim 1.
Regarding claims 2-7, 9, 11-13, 32, and 33, these claims directly or indirectly depend upon claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783